DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
Claims 1-8 and 10-24 are allowed.
The following is an examiner’s statement of reasons for allowance: 

The prior art taken singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. 
	With respect to claim 1, the closest prior art Kubota et al. (PGPUB 20160062081), Nabeta et al. (PGPUB 20160054543) and Huang et al. (PGPUB 20150205076), fails to disclose in combination with all of the other elements of the claim wherein the second lens comprises a convex object-side surface and satisfying the expression 30 < r10/f. With respect to claim 11, the closest prior art (same as above) fails to disclose wherein the expression 30< r10/f is satisfied. Modification of Kubota, Nabeta and or Huang such the second lens image side was convex and/or significantly increasing the radius of the image-side surface of the fifth lens to satisfy the expression above would not be obvious. Even if one of ordinary skill would consider the modification obvious, it would require extensive modification to the power of the second and fifth lenses such that the overall focal length and aberration correction of the system would be altered. This alteration would require still more modification to the lens system with no guarantee of success. For additional reasons for allowance please see applicant’s remarks dated 9/27/2021 pages 8-11.

	Reproduced below are the reasons for allowance of claim 11 from the office action dated 5/28/2021.
With respect to independent claim 17, the closest prior art Kubota et al. (PGPUB 20160062081) and Nabeta et al. (PGPUB 20160054543) in view of Huang et al. (PGPUB 20150205076), fails to disclose in combination with all of the other elements of the claim wherein f, an overall focal length of the optical system and, 4, a focal length of the fourth lens satisfy 3 < |f4/f]. Modification of Kubota or Nabeta in view of Huang would require significantly increasing the power of the fourth lens or the overall focal length of the system. Modification of the entire focal length also requires modifying the physical space the optical system inhabits and would introduce a large amount of image aberration. The significant power change to the fourth lens required by the expression would also alter the overall focal length of the system without also introducing significant changes to the remaining optical elements. One having ordinary skill in the art would require significant amount of experimentation in order to discover the best arrangement of optical variables for all of the lenses in order to accommodate such significant modifications of the system with no guarantee of success.
Also see applicant’s remarks dated 3/12/2021 page 10 and [0030]-[0031] of the applicant’s specification where the claimed ratio is indicated as improving spherical aberration correction.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS S FISSEL whose telephone number is (313)446-6573. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRAVIS S FISSEL/Primary Examiner, Art Unit 2872